Case 1:18-cr-20269-MGC Document 339 Entered on FLSD Docket 05/28/2019 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 18-20269-CR-COOE

  UNITED STATES OF AMERICA,

                  Plaintiff,

  vs.

  RAUL GIL-RODRIGUEZ,

                  Defendant.
                                   /

                              UNITED STATES= MOTION
                    FOR ENTRY OF A FORFEITURE MONEY JUDGMENT

           The United States of America (hereafter “United States” or “Government”) moves for entry

  of a forfeiture money judgment against Raul Gil-Rodriguez (hereafter, “Defendant”), pursuant to

  18 U.S.C. § 982(a)(1) and (a)(2)(B) and Rule 32.2(b)(2) of the Federal Rules of Criminal

  Procedure. In support of its motion, the United States provides the following factual and legal

  basis.

           1.     On or about April 9, 2018, a grand jury sitting in the Southern District of Florida

  returned an indictment, charging Defendant and others with access device fraud, in violation of 18

  U.S.C. § 1029, aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1), and money

  laundering, in violation of 18 U.S.C. § 1956(h). Indictment, ECF No. 3.

           2.     The Indictment further provided that upon conviction of one or more access device

  fraud or money laundering offenses, as alleged in the Indictment, the Defendant would forfeit to

  the United States any property, which constitutes or is derived from proceeds traceable to the

  access device fraud offenses and any property, real or personal, involved in the money laundering

  offenses, or any property traceable to such property. Id. at Page 10.
Case 1:18-cr-20269-MGC Document 339 Entered on FLSD Docket 05/28/2019 Page 2 of 6



         3.      On March 13, 2019, Defendant pled guilty to Count One of the Indictment,

  charging him with access device fraud, in violation of 18 U.S.C. § 1029, and Count 16 of the

  Indictment charging him with money laundering, in violation of 18 U.S.C. § 1956. Minute Entry

  03/13/2019. In his plea agreement, Defendant consented to the entry of a forfeiture money

  judgment. See Raul Gil-Rodriguez Plea Agreement, ECF No. 294, ¶ 17 at Page 10.

         4.      According to Defendant’s factual proffer, between in or around 2014 and in or

  around 2018, the Defendant orchestrated a multi-state credit card and money laundering

  conspiracy. Raul Gil-Rodriguez Factual Proffer, ECF No. 293, at Page 1. Defendant and his co-

  conspirators used other people’s stolen personal identifying information to open credit card

  accounts, and to create and obtain credit cards via the mail, in their victim’s names. Id. Defendant

  also made fictitious identity documents. Id. Defendant acknowledged that a reasonable estimate

  of loss caused by his involvement in the charged offenses was at least $550,000.00, but less than

  $1,500,000.00. Thus, the United States requests entry of a forfeiture money judgment in the

  amount of $550,000.00.

                                         MEMORANDUM

         The forfeiture of assets for access device fraud violations is governed 18 U.S.C. §

  982(a)(2)(B) and Fed. R. Crim. P. 32.2. 18 U.S.C. § 982(a)(2)(B) subjects to forfeiture “[a]ny

  property constituting, or derived from, proceeds the person obtained directly or indirectly, as a

  result of such violation.” The forfeiture of assets for money laundering violation is government

  by 18 U.S.C. § 982(a)(1) and Fed. R. Crim. P. 32.2. 18 U.S.C. § 982(a)(1) subjects to forfeiture

  “any property, real or personal, involved in such offense, or any property traceable to such

  property.” 21 U.S.C. § Section 853 and Rule 32.2 apply to all stages of the criminal proceedings

  pursuant to 18 U.S.C. § 982(b)(1).
                                                   2
Case 1:18-cr-20269-MGC Document 339 Entered on FLSD Docket 05/28/2019 Page 3 of 6



         Rule 32.2(b)(1) of the Federal Rules of Criminal Procedure provides that:

                 (A) [a]s soon as practical after a verdict or finding of guilty, or after
                     a plea of guilty or nolo contendere is accepted, on any count in
                     an indictment or Indictment regarding which criminal forfeiture
                     is sought, the court must determine what property is subject to
                     forfeiture under the applicable statute…. If the government
                     seeks a personal money judgment, the court must determine the
                     amount of money that the defendant will be ordered to pay.

                 (B) The court=s determination may be based on evidence already in
                     the record, including any written plea agreement, and on any
                     additional evidence or Indictment submitted by the parties and
                     accepted by the Court as relevant and reliable.

         5.      In addition to forfeiting specific property, a forfeiture money judgment is a type of

  forfeiture specifically authorized by Fed. R. Crim. P. 32.2(b)(1),(2), and (c)(1). See United States

  v. Honeycutt, 137 S.Ct. 1626 (2017) (authorizing entry of a forfeiture money judgment for the

  amount each defendant obtained through his participation in the conspiracy); United States v.

  Padron, 527 F.3d 1156, 1162 (11th Cir. 2008) (“[I]t is equally clear that the federal rules explicitly

  contemplate the entry of money judgments in criminal forfeiture cases”); United States v. Navarro-

  Ordas, 770 F.2d 969 (11th Cir. 1985) (court may enter “personal money judgment” against the

  defendant for the amount of illegally obtained proceeds). Indeed, forfeiture money judgments

  imposed against defendants convicted of fraud and other economic crimes are well-established.

  See United States v. Seher, 652 F.3d 1344, 1372 n.30 (11th Cir. 2009) (affirming forfeiture money

  judgments imposed for violations of the federal money laundering statutes); United States v.

  Crumpler, 229 F. App’x. 832, 840 (11th Cir. 2007) (defendant is liable to pay a money judgment

  equal to the proceeds of his crime).

         6.      Forfeiture is a mandatory part of a defendant’s sentence, so long as the Government

  has demonstrated a nexus between the crime and the property sought for forfeiture. See United


                                                    3
Case 1:18-cr-20269-MGC Document 339 Entered on FLSD Docket 05/28/2019 Page 4 of 6



  States v. Brummer, 598 F.3d 1248, 1250 (11th Cir. 2010) (holding that all criminal forfeitures are

  mandatory).

             Based upon the foregoing and other matters of record in this case, the United States submits

  that it has established the requisite nexus between the proceeds of the fraud and the offenses of

  conviction. As a result, the United States requests that a forfeiture money judgment be entered

  against the Defendant in the amount of $550,000.00.

             Once an order of forfeiture is entered, the United States is authorized, pursuant to 21 U.S.C.

  § 853(m) and Rule 32.2(c)(1) of the Federal Rules of Criminal Procedure, to conduct any discovery

  necessary, including depositions, to identify, locate or dispose of the property ordered forfeited

  herein..

             Further, once a forfeiture money judgment is entered, the United States may move at any

  time, pursuant to Rule 32.2(e)(1)(B) of the Federal Rules of Criminal Procedure, to forfeit specific

  property belonging to the defendant having a value up to the amount of the money judgment as

  substitute assets.

             THEREFORE, the United States requests the entry of its proposed Forfeiture Money

  Judgment and for such other and further relief as this Court may deem just and proper.




                                                       4
Case 1:18-cr-20269-MGC Document 339 Entered on FLSD Docket 05/28/2019 Page 5 of 6



                                           Respectfully submitted,

                                           ARIANA FAJARDO ORSHAN
                                           UNITED STATES ATTORNEY

                                     By:   /s/ Nicole Grosnoff
                                           Nicole Grosnoff
                                           Assistant United States Attorney
                                           Court ID No. A5502029
                                           nicole.s.grosnoff@usdoj.gov
                                           U.S. Attorney’s Office
                                           99 Northeast Fourth Street, 7th Floor
                                           Miami, Florida 33132-2111
                                           Telephone: (305) 961-9294
                                           Facsimile: (305) 536-4089




                                       5
Case 1:18-cr-20269-MGC Document 339 Entered on FLSD Docket 05/28/2019 Page 6 of 6



                             LOCAL RULE 88.9 CERTIFICATION

         The undersigned counsel hereby certifies that on or about May 23, 2019, at approximately

  7:09 am, counsel for the United States contacted counsel for the Defendant, via email, regarding

  her position on the proposed forfeiture, and the Government received no response.

                                                     /s/ Nicole Grosnoff
                                                     Nicole Grosnoff
                                                     Assistant United States Attorney




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 28, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.

                                                     s/Nicole Grosnoff_________
                                                     Nicole Grosnoff
                                                     Assistant United States Attorney




                                                 6
